DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Response to Amendment
The amendment filed on 11/22/2021 has been entered. Claim 1 remain pending in the application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “projecting a first laser beam onto the second joining surface of the second metal component ….; projecting a second laser beam onto the first joining section of the first metal component..;  wherein when the first laser beam and a second laser beam are respectively concurrently projected onto the corresponding first joining surface  and the second joining surface , when the first joining surface  and the second joining surface  are being projected onto by the corresponding first laser beam and the second laser beam,…  wherein when the first laser beam and the second laser beam are projecting onto the second  joining surface and the first  joining surface”. The claim recites two beams and two surfaces. The limitation is claiming that each beam is projected onto one of the surfaces (Fig. 5B) as well as each beam is projected onto both the surfaces (Fig. 5A). However, according to the original disclosure these are separate embodiments. The applicant cannot combine features from different embodiments in one invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
The last paragraph of page 2 of claim 1, which states “the surface normal of the first joining surface and the surface normal of the second joining surface are in opposite directions” is unclear.  That is, whether a surface is normal (i.e., perpendicular) is a matter of perspective and the claim does not define as to what these surfaces are normal.  That is, normal to another surface of the respective joining surfaces, normal to the beam path of the respective laser beams, etc.
Claim 1 recites “wherein when the first laser beam and a second laser beam”. The claim is indefinite as it is not clear if there are two second laser beams. 

    PNG
    media_image1.png
    83
    971
    media_image1.png
    Greyscale

 The limitation "tightly" in claim 1 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what amount of pressure is considered tightly. It is also not clear if the surfaces need to be pressed by any specific clamp, pad, vise, or something else to be considered “tightly” pressured. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kinouchi et al., US 20150251904 (hereafter Kinouchi) and further in view of Kenji et al., JP 2010105043 (hereafter Kenji), and Fujiwara et al., US 20170001261 (hereafter Fujiwara).  
Kinouchi teaches a press bonding method of two different materials where the materials are irradiated with two different laser sources. Hence Kinouchi is from the same field as the instant claim.
“A laser pressure welding method for manufacturing a workpiece, comprising a method for joining a first metal component to a second metal-component, wherein the first metal component has a first joining section with a first joining surface, and the second metal component has a second joining section with a second joining surface; wherein the method comprises the following steps of: projecting a first laser beam onto the second joining surface of the second metal component ….; projecting a second laser beam onto the first joining section of the first metal component..;  wherein when the first laser beam and a second laser beam are respectively concurrently projected onto the corresponding first joining surface  and the second joining surface , when the first joining surface  and the second joining surface  are being projected onto by the corresponding first laser beam and the second laser beam,  wherein when the first laser beam and the second laser beam are projecting onto the second  joining surface and the first  joining surface,” (The limitation is interpreted as two laser beams are projected onto two metal surfaces at the same time. Kinouchi teaches two wafers 42 and 52 as components having a joining section with a joining surface 40, 50 respectively in Fig. 5, 6, and 9. Paragraph [58, 61] teaches that wafers are made of “the optimum materials such as a metal material, a semiconductor material and an insulating material”.  

    PNG
    media_image2.png
    607
    500
    media_image2.png
    Greyscale

Fig. 5 and 6 of Kinouchi teaches arrangement of metal components
Fig. 3, 5, 6,9 teaches laser sources 17 and 18 where 17 irradiates the bottom wafer and 18 irradiates the top wafer. Here wafer corresponds to metal component.

    PNG
    media_image3.png
    649
    698
    media_image3.png
    Greyscale

Fig. 9 of Kinouchi teaches wafer and laser arrangements for bonding
Kinouchi teaches in paragraph [87] and Fig. 10 “The step S11 and the step S12 can be performed at the same time during the same period…activation conditions, namely, activation conditions with respect to the fast atom beams Ba1, Ba2 and the fast atom beams Bb1, Bb2, such as irradiation period, start timing of the irradiation, end timing of the irradiation, voltage value or current 

    PNG
    media_image4.png
    341
    789
    media_image4.png
    Greyscale

Fig. 14 of Kinouchi teaches irradiating two surfaces concurrently and respectively
 “and tightly pressing the first joining surface of the first metal component against the second joining surface of the second metal component until the first joining surface of the first metal component and the second joining surface of the second metal component are cooled to each's respective re-crystallization temperatures;” (The claim is interpreted as the surfaces are pressed until they are bonded. Kinouchi teaches in Fig. 8 that after activating (S4),  the wafers are aligned and bonded to each other.   Abstract teaches “The press bonding mechanism bonds between the first substrate and the second substrate by contacting between the first surface and the second surface after the first surface is irradiated with the first activation beam and the second surface is irradiated with the second activation beam. Thus, a plurality of the substrates made of different materials is appropriately bonded.”)
the surface normal of the first joining surface and the surface normal of the second joining surface are in opposite directions, the first joining surface and the second joining surface have a common axis; (Annotated Fig. 5, 6, 9) -2-
 “wherein when the first laser beam and the second laser beam are projecting onto the second  joining surface and the first  joining surface, a specific angle is defined with the surface normals;” (Annotated Fig. 5, 6, 9 teaches an angle of 180 degrees between the two surface normal.)
“the … laser beam …shoots the ..  joining surface  with a predetermined laser beam intensity” (Paragraph [87] of Kinouchi teaches “energy of the each fast atom beam are set independently for each of the plurality of the lower side 
Kinouchi does not explicitly teach heating the surface above recrystallization temperature, the beam moving along a spiral curve, and superimposition frequency. 
“projecting a … laser beam onto the … joining surface …. to heat the … surface to a temperature between the re-crystallization temperature and a melting temperature of the …. metal component; projecting a … laser beam onto the … section of the …metal component to heat the …joining surface to a temperature between the re-crystallization temperature and a melting temperature of the …metal component;” (For any metal, it is inherent that melting point is higher than recrystallization temperature. Hence, if a metal is melted at a certain temperature, that temperature is inherently higher than its recrystallization temperature. The limitation is interpreted as a laser beam is projected onto the surface to heat the surface at a temperature less than the melting temperature of the pure metal.
Kenji teaches a low temperature bonding method where two different materials are heated by laser and the bonded at a temperature lower than the melting temperature of the materials. Hence Kenji is from the same field as the instant claim.

    PNG
    media_image5.png
    511
    573
    media_image5.png
    Greyscale

Fig. 4 of Kenji teaches a setup for low temperature metal joining
Kenji teaches in page 5, paragraph 5 “The melting point lowering phenomenon and the agglomeration phenomenon are realized, and the bonding 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to apply the technique of lowering the melting point by laser heating as taught in Kenji to the method taught by Kinouchi. One of ordinary skill in the art would have been motivated to do so because “the materials to be joined can be joined without any deformation caused by thermal deformation or pressurization during joining” in page 5, paragraph 5 of Kenji.)
The primary combination of references does not explicitly teach the beam moving along a spiral curve, and superimposition frequency. 
“the .. laser beam …  moves along a spiral curve on the … joining surface…; the … laser beam periodically moves along the spiral curve…. the first laser beam …moves along the spiral curve with a specific energy superimposition frequency; ” (The claim is interpreted as a spiral curve on the surface is scanned multiple times by the laser beam as described in Fig. 4B and 4C of the instant specification. The 
Fujiwara teaches a laser welding method with multiple scans with different power levels to melt and solidify metal. Hence Fujiwara is solving the same problem of melting and solidifying a surface by laser. Additionally Fujiwara teaches in paragraph [36] that this method is applied to bonding.
Fujiwara teaches a spiral scan path scanned multiple times(second step, main step) at different power levels in Fig. 3A, 3B. 
“…a heat gain of a heating stage when the first laser beam is being projected onto each heated point of the spiral curve … a heat loss during a cooling stage when the first laser beam is being projected onto the other portions on the spiral curve.”(The limitation is interpreted as a point on laser scan path gains heat 

    PNG
    media_image6.png
    648
    761
    media_image6.png
    Greyscale

Fig. 3A and 3B of Fujiwara teaches spiral scan path scanned during second step and main step with a power level of W2 and W3 respectively
“the chosen specific energy superimposition frequency causes a heat gain… on the… joining surface to be greater than a heat loss….” ( The limitation is 

    PNG
    media_image7.png
    660
    682
    media_image7.png
    Greyscale

Fig. 5 of Fujiwara teaches cumulative heat gain by scanned path as number of revolutions increases
Fujiwara teaches an effect produced by the relationship between laser output power and a number of revolutions of a spiral movement in Fig. 5. At a power level of 1.5 kW and laser speed of 10m/min, heating level of the surface is insufficient below 6 revolutions while heating level is too high at 10 revolutions that causes pores. 6 to 8 revolutions are optimized at 1.5 kW. The surface gains more heat as number of revolutions increases at a fixed laser power and speed. Here number of revolution corresponds to the superimposition frequency. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to apply the technique of laser scanning a surface multiple times along a spiral path as taught in Fujiwara to the method taught by Kinouchi. One of ordinary skill in the art would have been motivated to do so to reduce formation of blowholes and pits as taught in paragraph [1] of Fujiwara.)
Response to Arguments
Applicant’s arguments filed on 11/22/2021 with respect to claim(s)  1 have been considered but are moot because the new ground of rejection based on the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/FAHMIDA FERDOUSI/           Examiner, Art Unit 3761         

/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761